Case 1:12-cv-15062-TLL-CEB ECF No. 281 filed 09/18/19               PageID.3358       Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


   UNITED STATES SECURITIES
   AND EXCHANGE COMMISSION,
                                                       CIVIL ACTION No. 12-cv-15062

                          Plaintiff,
                v.                                     HON. THOMAS L. LUDINGTON

   JOEL I. WILSON, DIVERSIFIED
   GROUP PARTNERSHIP MANAGEMENT,
   LLC, and AMERICAN REALTY FUNDS
   CORPORATION,

                     Defendants.
   ____________________________________/

    MOTION FOR ENTRY OF CONSENT JUDGMENTS AGAINST DEFENDANTS
   DIVERSIFIED GROUP PARTNERSHIP MANAGEMENT, LLC AND AMERICAN
          REALTY FUNDS CORPORATION AND BRIEF IN SUPPORT

          Plaintiff, the United States Securities and Exchange Commission (“SEC”), with the

   consent of Defendants Diversified Group Partnership Management, LLC and American

   Realty Funds Corporation (the “Defendants”), hereby moves the Court to enter proposed

   Final Judgments by Consent (the “Proposed Judgments”). Consents executed by the

   Receiver on behalf of the Defendants, in which the Receiver agrees to the terms of the

   Proposed Judgments, are being filed simultaneously herewith. Copies of the Proposed

   Judgments are being submitted to the Court simultaneously herewith and also, for the

   Court’s convenience, are attached hereto as Exhibits 1 and 2.

          The SEC and the Receiver, on behalf of the Defendants, have agreed to terms which

   will fully resolve the SEC’s claims against the Defendants. The proposed judgments

   impose disgorgement and prejudgment interest amounts against each of the Defendants and




                                               -1-
Case 1:12-cv-15062-TLL-CEB ECF No. 281 filed 09/18/19                 PageID.3359       Page 2 of 4



   provide that those monetary awards are deemed satisfied by the amounts collected by the

   Receiver. The proposed judgments do not impose permanent injunctions or civil penalties

   against the Defendants in light of their current legal and financial status. The proposed

   judgments against the Defendants are written to leave Joel Wilson liable for any uncollected

   amounts due under the earlier judgment entered against him. Entry of the proposed

   judgments would serve the interests of justice by ending the litigation of the case. The only

   remaining activity would be the work necessary to conclude the receivership.

   Dated: September 18, 2019                            Respectfully submitted,

                                                        /s/John E. Birkenheier
                                                        John E. Birkenheier
                                                        (IL Bar No. 6270993)
                                                        U.S. Securities and
                                                        Exchange Commission
                                                        175 W. Jackson Blvd., Suite 1450
                                                        Chicago, Illinois 60604
                                                        Tel: (312) 886-3947
                                                        Fax: (312) 886-8514
                                                        birkenheierj@sec.gov




                                                -2-
Case 1:12-cv-15062-TLL-CEB ECF No. 281 filed 09/18/19               PageID.3360      Page 3 of 4



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


   UNITED STATES SECURITIES
   AND EXCHANGE COMMISSION,
                                                      CIVIL ACTION No. 12-cv-15062

                         Plaintiff,
               v.                                     HON. THOMAS L. LUDINGTON

   JOEL I. WILSON, DIVERSIFIED
   GROUP PARTNERSHIP MANAGEMENT,
   LLC, and AMERICAN REALTY FUNDS
   CORPORATION,

                     Defendants.
   ____________________________________/

                        BRIEF IN SUPPORT OF
    MOTION FOR ENTRY OF CONSENT JUDGMENTS AGAINST DEFENDANTS
   DIVERSIFIED GROUP PARTNERSHIP MANAGEMENT, LLC AND AMERICAN
                    REALTY FUNDS CORPORATION


          The SEC hereby files this Brief in Support of its Motion for Entry of Consent

   Judgments against Defendants Diversified Group Partnership Management, LLC and

   American Realty Funds Corporation. For the reasons cited in the Motion, the Court should

   enter the Proposed Judgments in the form attached hereto as Exhibits 1 and 2.

   Dated: September 18, 2019                          Respectfully submitted,

                                                      /s/John E. Birkenheier
                                                      John E. Birkenheier
                                                      (IL Bar No. 6270993)
                                                      U.S. Securities and
                                                      Exchange Commission
                                                      175 W. Jackson Blvd., Suite 1450
                                                      Chicago, Illinois 60604
                                                      Tel: (312) 886-3947
                                                      Fax: (312) 886-8514
                                                      birkenheierj@sec.gov


                                              -3-
Case 1:12-cv-15062-TLL-CEB ECF No. 281 filed 09/18/19                  PageID.3361    Page 4 of 4




                                  CERTIFICATE OF SERVICE

          I hereby certify that on September 18, 2019 I filed the foregoing Motion to Enter

   Consent Judgments and Brief in Support with the Clerk of the Court using the CM/ECF

   system, which sends notification of this filing to all counsel of record.



                                                         Respectfully submitted,

                                                         /s/John E. Birkenheier
                                                         John E. Birkenheier




                                                -4-
